Case 2:19-cv-09370-DSF-JDE Document 17 Filed 06/04/20 Page 1 of 1 Page ID #:842



    1                                                                 JS-6
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
                                      WESTERN DIVISION
   11
        RALPH REYES,                              )   No. 2:19-cv-09370-DSF-JDE
   12                                             )
   13       Plaintiff,                            )   JUDGMENT OF REMAND
                   v.                             )   PURSUANT TO SENTENCE
   14   ANDREW SAUL,                              )   FOUR OF 42 U.S.C. § 405(g)
   15   Commissioner of Social Security,          )
                                                  )
   16
              Defendant.                          )
   17
   18         Pursuant to the Order of Remand Pursuant to Sentence Four of 42 U.S.C.
   19   § 405(g), IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the
   20   above-captioned action is remanded to the Commissioner of Social Security for
   21   further proceedings consistent with the parties’ Stipulation to Remand (Dkt. 15).
   22
   23
                Date: June 4, 2020               ___________________________
   24                                                  Dale S. Fischer
   25                                            United States District Judge
   26
   27
   28
